PER CURIAM.
Appellant is a real estate broker who sought to recover a commission by a cross complaint in chancery. The sale had failed because of a defect in title. The chancellor found upon the basis of conflicting testimony that the broker accepted employment with knowledge of the defect and that it might preclude a sale. The chancellor properly dismissed the cross bill after trial. See Camp Lumber Co. v. Tedder, 78 Fla. 183, 82 So. 865, where the absence of notice of defective title is set forth as an element necessary for recovery by broker upon a sale which fails because of defective title in the seller. See cases cited in Best v. Kelley, 22 Wash.2d 257, 155 P.2d 794, 156 A.L.R. 1398; 169 A.L.R. 617.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.